The opinion of the commissioner is, in conclusion, where the absolutely essential portions of an old vessel, as the frame of the hull, is preserved intact, in reconstruction, the vessel is considered the same in law, but when not so preserved, and the absolutely essential portion new, as the hull, then the vessel is a new one, and may bear a new name. When first considering the question at what point transformation from the old to the new takes place, it is somewhat perplexing, and a satisfactory decision is not easily arrived at. But is it not owing to the fact that there is a liability to confuse the idea of repairs, or successive repairs, with that of constructing anew, although a small part of the old may be introduced into the new? To arrive at a proper conclusion, I consider it necessary not to overlook the fact that dismemberment, or abandonment of the old, is material in disposing of this question. As illustrative: if a building were almost, or entirely changed by continuous repairs, that building would be considered the same, or an old building; but if it were abandoned and a new one erected and before completion a few parts of the old were placed in the new, it would in law, in my opinion, be held as a new building. This is at present, we learn, the general doctrine adopted by the government of the United States in its laws of registration as to names of vessels. But when we carefully scrutinize the above doctrine as laid down by ancient writers, and also in our text books on admiralty, it will be observed a vessel is considered to remain the same in case of successive changes, or changes from time to time, until it may be there remains not one plank of the original fabric, but the question we are required to dispose of is, we apprehend, different. In this case repairs were not made by degrees until the boat was almost, or wholly *721changed, but an entirely new hull was built, as stated in the testimony, hereto attached, and the boat was named and registered “Coal Bluff No. 2.” An entirely new hull having been built, does this become ajnew boat although the old cabin and machinery were used? The strongest and most pertinent decision I have found is U. S. v. The Grace Meade [supra]. The facts in this case were briefly and substantially as follows: The steam tug Agnes was greatly damaged, her boiler having exploded. During her reconstruction, the old shaft, wheel and engine frame, and a few other parts of the old vessel were used. A new keel was built, al-. though a few feet of the old keel was attached, or added to the new; all the old timbers put into the new vessel made up an aggregate of 1,200 feet, the whole number of feet of timber used in the new vessel, 30,000, and the name “Agnes” changed to that of “Grace Meade.” When application was made for the registration of the Grace Meade, or the so-called new vessel, the question then arose as to the identity of vessels, or whether in point of law the Grace Meade was a new vessel, or the old vessel Agues rebuilt. The Honorable Judge Hewes, in rendering his decision says, inter alia, “True, one-twentieth or one-thirtieth of the timber of the Agnes was used in constructing the Grace Meade; but it would be idle to pretend that in point of fact the use of so small a portion of the material of one vessel made the new one the same as the old. The fact of the machinery being in great part the same in the two vessels, has no bearing upon the question of identity.” Reasoning from analogy, we find that as to the boat Coal Bluff there were no repairs, gradual or successive; but, a new hull having been constructed and but comparatively little of the timber of the old boat entering into the new, we are of the opinion that the Coal Bluff No. 2 is a new boat. So would it be true, under the same conditions, of a boat or vessel. When this distinction is made, I think the difficulties first encountered will be overcome and the question more readily solved. All claims against the old boat Coal Bluff are consequently disallowed to participate in the fund for distribution arising from the sale of the new boat Coal Bluff No. 2.
[In Case No. S,6S7 a claim of the builders of the new hull was disallowed by the commissioner, and the libel dismissed for want of federal jurisdiction.]